          Case 3:20-cv-01662-VC Document 13 Filed 04/20/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  DARRYL SCHNEIDER, et al.,                         Case No. 20-cv-01662-VC
                 Plaintiffs,
                                                    ORDER OF DISMISSAL
          v.

  ABC INC., et al.,
                 Defendants.



       The plaintiff has filed a lawsuit in the Northern District of California alleging the same
broad conspiracy, against largely the same defendants, as in federal lawsuits he already has
pending in at least two other jurisdictions. See Schneider v. ABC, Inc. et al., Case No. 20-cv-
00021 (D. Vt.); Schneider v. ABC, Inc. et al., Case No. 20-cv-00078 (D. Me.). There is no
justification for pursuing these claims in multiple federal courts at the same time, and no
justification for moving forward with this lawsuit when at least two other cases were filed first.
Accordingly, this case is dismissed. Dismissal is without leave to amend in this case, but it is
also without prejudice to the comparable claims being pursued in the other cases.
       IT IS SO ORDERED.

Dated: April 20, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
